DETAILED ACTION
Claims 1-24 are allowed in this Office Action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner has considered applicant’s response to final office action (pages 1-6) dated 04/25/2022, regarding the features of claims 1 and 13 the claimed features “a first database system maintaining a primary database that includes a set of data; receiving, at the first database system, a query over one or more query database objects in the set of data in the primary database; the first database system automatically determining whether to offload the query to a second database system that maintains a standby database that replicates the primary database; wherein the standby database includes one or more query database object copies of the one or more query database objects in the primary database; the first database system maintaining object-specific standby information comprising, for each query database object of the one or more query database objects, object-specific information indicating whether a query database object copy of said each query database object in the standby database is up-to-date; wherein said determining whether to offload the query to the second ORA180505-US-NP2Attorney Docket No. 50277-5282 database system is based on whether the one or more query database object copies are indicated as up-to-date in the object- specific standby information; in response to determining to offload the query to the second database system, the first database system automatically offloading the query by submitting, to the second database system, a request to run the query over a copy of the set of data in the standby database; receiving, from the second database system, results of the query; and the first database system returning, as results of the query, the query results received from the second database system”,  and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record.
The prior art Brodt et al. (US PGPUB 20180046693) is directed to defining a current replication batch that selectively comprises the pooled changes of the transactions, asynchronously replicating the current replication batch, storing each change, assigning a batch-ID to the query, sending the query and the batch-ID to the second engine, responsive to the current replication batch being completed, executing the query on the second instance, and returning results of the query execution on the second instance. The invention ensures that the second engine to which the query was dispatched “sees” exactly the same data as was contained in the first database at the moment of receiving the query. The primary engine also receives a receipt of the second time indicates that the replication of the current replication batch was completed and then the first engine performs the assignment of the batch-ID to the query. The assignment comprises assigning, by the first engine, the second time as the batch-ID of the current replication batch to the received query.
The prior art Wang et al. (US PGPUB 20160217042) is directed to cloning operations determine when each of multiple backup database instances most recently experienced an update. If a most recently updated backup database instance was updated within a prescribed time period of one or more other backup database instances, a source instance for cloning is deemed to be one of these database instances satisfying a prescribed proximity criteria relative to a designated database instance. Thus, if the most recently updated backup database is significantly fresher than the other available backup databases, then operation chooses this backup database for the cloning operation, regardless of physical proximity to the designated database instance. Significantly more fresh means having an update time that is earlier by the prescribed time period or more.
The prior art Baby (US PGPUB 20170116278) is directed to a database management system logically partitions a database object across multiple pluggable databases of a container database. Also, the system has a function to route the query results  from the second database server to the first database server, which then forwards the result to the database client. 
The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cao Vuong whose telephone number is (571)272-1812.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153